259 Ga. 791 (1990)
389 S.E.2d 244
STATE DEPARTMENT OF EDUCATION
v.
KITCHENS.
S90G0212.
Supreme Court of Georgia.
Decided January 25, 1990.
Michael J. Bowers, Attorney General, William B. Hill, Jr., Deputy Attorney General, Patricia T. Barmeyer, Alfred L. Evans, Jr., Senior Assistant Attorneys General, for appellant.
Bensonetta Tipton Lane, for appellee.
PER CURIAM.
After plenary consideration of this matter, it is found not to satisfy the criteria for the grant of certiorari, and the writ is therefore vacated.
All the Justices concur, except Smith, P. J., and Fletcher, J., who dissent, and Benham, J., not participating.